Case 1:18-cv-00364-LEK-KJM Document 219 Filed 03/31/21 Page 1 of 2              PageID #:
                                  4112
                                MINUTE ORDER



 CASE NUMBER:             CIVIL NO. 18-00364 LEK-KJM
 CASE NAME:               Danny Gallagher vs. MaternityWise International et al.,



      JUDGE:      Leslie E. Kobayashi              DATE:         03/31/2021


COURT ACTION: EO: COURT ORDER DENYING MOTION FOR
RECONSIDERATION OF THIS COURT’S JANUARY 27, 2021 ORDER

       On January 27, 2021, the Order Granting in Part and Denying in Part Defendants’
Motion for Summary Judgment and Joinders Therein was issued (“1/27/21 Order”). [Dkt.
no. 214.] On February 11, 2021, Defendants Anne Croudace, Jane Hopaki, and Kate
Pavlovsky filed their motion for reconsideration of the 1/27/21 Order (“Reconsideration
Defendants” and “Motion for Reconsideration”). [Dkt. no. 215.] The Court has
considered the Motion for Reconsideration without a hearing and without further briefing.
See Local Rule LR7.1(d) (listing motions for reconsideration among the motions that
“shall be decided without a hearing”); Local Rule LR60.1 (stating no memorandum in
opposition to a motion for reconsideration and no reply in support of a motion for
reconsideration “shall be filed unless directed by the court”).

       The Reconsideration Defendants seek reconsideration of the portions of the
1/27/21 Order that denied summary judgment. [Mem. in Supp. of Motion for
Reconsideration at 18.] “Ordinarily, orders denying summary judgment do not qualify as
final decisions[,]” and are therefore interlocutory. Ortiz v. Jordan, 562 U.S. 180, 188
(2011) (internal quotation marks omitted).

      Local Rule 60.1 states, in pertinent part:

             Motions for reconsideration of interlocutory orders may be brought
             only upon the following grounds:

                    (a)     Discovery of new material facts not previously
             available;

                    (b)     Intervening change in law; and/or

                    (c)     Manifest error of law or fact.

Furthermore, “[m]otions for reconsideration are disfavored.” Id. “‘Mere disagreement
Case 1:18-cv-00364-LEK-KJM Document 219 Filed 03/31/21 Page 2 of 2              PageID #:
                                  4113
with a previous order is an insufficient basis for reconsideration.’” Riley v. Nat’l Ass’n
of Marine Surveyors, Inc., Civil No. 14-00135 LEK-RLP, 2014 WL 4794003, at *1 (D.
Hawai`i Sept. 25, 2014) (quoting Davis v. Abercrombie, Civil No. 11–00144 LEK–BMK,
2014 WL 2468348, at *3 n.4 (D. Hawai`i June 2, 2014)).

       The Reconsideration Defendants have not identified new material facts, an
intervening change in law, or any manifest errors of law or fact. Their disagreement with
the 1/27/21 Order is not a sufficient basis for reconsideration. See Riley, 2014 WL
4794003, at *1.

     Therefore, the Reconsideration Defendants’ Motion for Reconsideration is
DENIED.

      IT IS SO ORDERED.

Submitted by: Agalelei Elkington, Courtroom Manager
